Case 1:17-cv-05845-MKB-VMS Document 197 Filed 10/30/19 Page 1 of 3 PageID #: 7844




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK


  State Farm Mutual Automobile Insurance Company and          )
  State Farm Fire and Casualty Company,                       )
                                                              )
                                      Plaintiffs,             )   Case No. 1:17-cv-5845
                                                              )
  v.                                                          )   Hon. Margo K. Brodie
                                                              )
                                                              )   Magistrate Judge
                                                              )   Vera M. Scanlon
  21st Century Pharmacy Inc.,                                 )
  Albert Alishayev,                                           )
  Iris Itskhakov a/k/a Istam Itskhakov,                       )
  Peter Khaim a/k/a Peter Khaimov a/k/a Petr Khaimov,         )
  Tariel Begiyev,                                             )
  Express Billing & Collection Inc,                           )
  Anturio Marketing, Inc.,                                    )
  Logic Consulting, Inc.,                                     )
  P&K Marketing Services Inc,                                 )
  A&P Holding Group Corp,                                     )
  New Business Resources Group Inc,                           )
  K&L Consultants Inc,                                        )
  New Business Funding Inc,                                   )
  TBM Solution Inc,                                           )
  TAR Group Inc,                                              )
  Personal Tech Inc,                                          )
  Timothy Morley, D.O.,                                       )
  Azu A. Ajudua, M.D.,                                        )
  Vincentiu Popa, M.D., and                                   )
  Jo-Ann Shakarjian, M.D.,                                    )
                                                              )
                                      Defendants.             )


            PLAINTIFFS’ NOTICE OF MOTION FOR DEFAULT JUDGMENT

         PLEASE TAKE NOTICE that Plaintiffs State Farm Mutual Automobile Insurance

  Company and State Farm Fire and Casualty Company (together, “Plaintiffs”), pursuant to

  Federal Rule of Civil Procedure 55(b)(2) and Local Civil Rule 55.2, will move this Court for an

  entry of default judgment against the defendants who have failed to answer or otherwise respond
Case 1:17-cv-05845-MKB-VMS Document 197 Filed 10/30/19 Page 2 of 3 PageID #: 7845




  to the Amended Complaint [Dkt. 132, 133] in this case — Tariel Begiyev, New Business

  Funding Inc, TBM Solution Inc, TAR Group Inc, Personal Tech Inc, Timothy Morley, D.O., and

  Jo-Ann Shakarjian, M.D (collectively, the “Defaulting Defendants”).

         WHEREFORE, for all of the reasons stated in the accompanying brief, Plaintiffs will

  move this Court pursuant to Fed. R. Civ. P. 55(b)(2) for entry of a default judgment against (1)

  Morley as to the Fourth, Fifth, Sixth, Sixteenth, and Seventeenth Claims for Relief; (2)

  Shakarjian was to the Tenth, Eleventh, Twelfth, Sixteenth, and Seventeenth Claims for Relief;

  (3) Begiyev as to the First through Fifteenth Claims for Relief; and (4) New Business Funding,

  TAR Group, TBM Solution, and Personal Tech as to the Second Claim for Relief.

  Dated: October 30, 2019

                                      Respectfully submitted,


                                      By:     /s/ Jonathan L. Marks
                                              Ross O. Silverman
                                              Jonathan L. Marks
                                              Matthew R. Ryan
                                              KATTEN MUCHIN ROSENMAN LLP
                                              525 West Monroe Street
                                              Chicago, Illinois 60661-3693
                                              Telephone: 312.902.5200
                                              Facsimile: 312.902.1061
                                              ross.silverman@katten.com
                                              jonathan.marks@katten.com
                                              matthew.ryan@katten.com

                                              Christopher T. Cook
                                              KATTEN MUCHIN ROSENMAN LLP
                                              575 Madison Avenue
                                              New York, NY 10022-2585
                                              Telephone: 212.940.8800
                                              Facsimile: 212.940.8776
                                              christopher.cook@katten.com




                                                 2
Case 1:17-cv-05845-MKB-VMS Document 197 Filed 10/30/19 Page 3 of 3 PageID #: 7846




                                     Attorneys for Plaintiffs State Farm Mutual
                                     Automobile Insurance Company and State Farm
                                     Fire and Casualty Company




                                        3
